ORTEGA, J.,
dissenting.
The majority affirms the denial of defendant’s motions for judgment of acquittal based on a series of inferences. A jury was free to draw most of those inferences, but they are not sufficient to support a finding, beyond a reasonable doubt, that defendant caused the victim’s death. At most, the inferences the majority points to would allow a jury to conclude, beyond a reasonable doubt, that defendant could have caused the victim’s death and that he knows things he is not saying about the events that led to her death — but those inferences are not enough, without resorting to speculation, to distinguish defendant from the universe of unknown persons who also could have caused the victim’s death. Because the evidence and inferences in this case are not sufficient to support defendant’s conviction for manslaughter in the first degree, I dissent.
At the outset, it is important to note the significance of the fact that defendant was convicted entirely on circumstantial evidence. There is no direct evidence that defendant caused the victim’s death. As the Supreme Court acknowledged in State v. Krummacher, 269 Or 125, 139, 523 P2d 1009 (1974), in a circumstantial evidence case, “the inferences of innocence [must] be considered that may be drawn from the facts in evidence (as found in the [s]tate’s favor) or from the paucity of such facts, and if they are sufficient to create a reasonable doubt, the case may not be submitted to the jury.” It is in that light that I address below evidence that affords a basis for inferences of innocence to make the required legal determination of whether the disputed evidence viewed in the light most favorable to the state, along with the undisputed evidence, including evidence supporting inferences of innocence, is sufficient to create reasonable doubt.
Moreover, although the majority recognizes that the verdict may be upheld only if a reasonable jury could have found beyond a reasonable doubt that defendant caused the *771victim’s death, that concept has no content as applied by the majority. The inferences of guilt available from the undisputed evidence and the disputed evidence taken in the light most favorable to the state does not dispel reasonable doubt that defendant caused the victim’s death; indeed, much of that same evidence could equally be used to support a theory that any number of unknown persons could have caused the victim’s death. Moreover, the majority acknowledges some (though not all) of the inferences of innocence available from the evidence, but merely concludes that the jury could have rejected those, without really evaluating their effect on reasonable doubt. Further, the majority suggests a possible motive that is based on pure speculation; on the contrary, the record contains no evidence of a motive in this case— and the “absence of motive is a circumstance from which a jury can draw an inference of innocence.” Krummacher, 269 Or at 142. Finally, the majority overstates the evidence from which the jury could infer that defendant lied or evinced consciousness of guilt.
I begin by addressing the evidence that the majority contends was sufficient to support guilt beyond a reasonable doubt. In paragraphs numbered 1 through 3 and 5, 279 Or App at 765, 767, the majority details a number of pieces of evidence that support reasonable inferences that defendant had the opportunity and ability to cause the victim’s death, and the majority’s description of that evidence and those permissible inferences is correct, as far as it goes. There is no dispute that defendant is the last person known to see the victim before she disappeared. There is no dispute that he had lived 80 feet from where her remains were recovered almost 12 years later. The jury indeed could infer that defendant possessed knives which might have been used to stab her, that he was physically capable of dragging her body to the field where her remains were found, of concealing the body, and of wrapping it with duct tape, and that he knew that the field was not maintained. Certainly that evidence explains why defendant was a target of the investigation and feels compelling in the face of an otherwise unsolved murder of a youthful victim.
However, that evidence does not dispel reasonable doubt as to defendant’s guilt because it could equally be *772true of any number of other persons. The fact that defendant was the last person known to see the victim before she disappeared on that Wednesday night in 1996 does not dispel reasonable doubt that he was the last person actually to see her. Indeed, though defendant’s last encounter with the victim occurred in a rural area, the undisputed evidence established that defendant’s trailer was a short walk from the victim’s church (where she had told her mother she would be and where defendant consistently claimed she was headed when she left his trailer), and witnesses estimated that 800 adults and up to 1,500 people visited that church on a typical Wednesday evening in 1996. The area where the victim was last seen was not so remote that it is beyond reasonable doubt that, after departing from defendant’s trailer, the victim encountered someone else who possessed a knife (or other weapon), duct tape, and the ability to drag her 120-pound body. Those characteristics might apply to any number of unknown individuals — indeed, they would apply to most adults and many teenagers.1 Without a murder weapon or other physical evidence linking defendant to the victim’s disappearance or her death, the jury would have to speculate to conclude that defendant caused her death.2 It could not do so beyond a reasonable doubt on the evidence presented here.3
*773The majority acknowledges the undisputed evidence that numerous searches of defendant’s trailer and his property after the victim’s disappearance did not result in the discovery of her body or the seizure of incriminating evidence, and that no human blood was found within the trailer, but posits that it was the jury’s prerogative to assign to that evidence whatever weight it saw fit and that the jury was nevertheless free to infer that defendant possessed the knowledge and means to cause the victim’s death and dispose of her body. 279 Or App at 765-67. However, the majority has failed to engage with the question of the effect of that undisputed evidence, and the inferences of innocence that flow therefrom, on the existence of reasonable doubt. There is no dispute that defendant had the knowledge and means to cause the victim’s death and dispose of her body — but so might any number of other unknown persons. In that light, the fact that no other evidence materialized despite numerous and extensive searches, the lack of any DNA evidence connecting defendant to the victim’s remains,4 and the lack of any human blood in defendant’s trailer contributes to reasonable doubt as to whether he, among all others with the means to cause the victim’s death, was the person who did so.
Moreover, the undisputed evidence established that numerous searches were conducted, by police and others, of the area around where the victim was last seen. No one could say for sure whether the grassy area where the victim’s body was eventually found had been searched, but it is hard to imagine that an area so close to defendant’s trailer would have been neglected. No time of death could be established from the state of the victim’s remains and, though the evidence allowed the jury to infer that the victim’s body was dragged there shortly after her death,5 no one could establish that the victim died the night that she disappeared, as opposed to being held for some period of time before being *774killed and deposited in the field where her body was later found. Though the owners of the field testified that they avoided it due to a difficult relationship with defendant’s family, the undisputed evidence established that defendant’s family possessed horses and other animals that frequently trespassed onto the property and that defendant’s mother and possibly other family members entered the field on regular occasions to retrieve those animals. That undisputed evidence casts doubt on the state’s theory that defendant’s knowledge of the property would have led him to consider it a place where he could deposit the victim’s body and avoid detection.
The information about defendant’s romantic interest in the victim posited by the majority, 279 Or App at 766, merely invites further speculation from the jury. From defendant’s earlier acknowledgement that he (her teenage peer) found the victim attractive and may have had a crush on her and from her mother’s report that the 15-year-old victim intended to remain chaste before marriage, the majority suggests that the jury could infer that the victim would have rebuffed any sexual advance by defendant. “Reasonable inferences are permissible; speculation and guesswork are not.” State v. Bivins, 191 Or App 460, 467, 83 P3d 379 (2004). Speculation about what might have happened between two teenagers if defendant had made a sexual advance, particularly in the absence of any evidence that he did so, cannot be considered “evidence favorable to the state,” 279 Or App at 766, unless used to further infer that defendant killed the victim after she rebuffed an unwanted sexual advance — a classic “stacking of inferences to the point of speculation.”6 Bivins, 191 Or App at 468.
Moreover, although the majority minimizes the damage it seeks to do by remonstrating that proof of motive is not essential to a conviction based on circumstantial evidence in any event, 279 Or App at 766, motive “is of major *775importance in a circumstantial evidence case” in providing the jury with a basis to get beyond reasonable doubt. Krummacher, 269 Or at 142 (citing State v. Sack, 210 Or 552, 556, 300 P2d 427 (1957)). As the Supreme Court has explained,
“The absence of motive is a circumstance from which a jury can draw an inference of innocence. We do not believe that lack of motive alone gives rise to a sufficient inference of innocence to make impossible conviction by circumstantial evidence, [but] it certainly is a matter for consideration in weighing the convincing power of the [s]tate’s case and thus whether there was proof from which guilt could be inferred beyond a reasonable doubt.”
Id. at 142. This case lacks any nonspeculative evidence of motive, among the reasons why no reasonable jury could conclude beyond a reasonable doubt that defendant caused the victim’s death.
Finally, the majority greatly overstates the evidence from which a rational factfinder could infer that defendant lied in a way that indicated consciousness of guilt. 279 Or App at 767-68. Defendant was 16 years old at the time of the victim’s disappearance,7 and was interviewed by various law enforcement agencies at least 33 times over many years. Although his statements varied in small ways, they were essentially quite consistent over all those years. The most significant inconsistency is that defendant initially indicated that he had “seen” the victim walk away from his trailer and later said that he had “heard” her walking away — yet those two statements were separated by over a decade, and the record does not indicate that the latter version was made in response to being confronted by investigators regarding the implausibility, because of darkness, of a claim to have seen the victim walk away. Perhaps a jury could infer that defendant knowingly altered his story many years later, but neither that possible inconsistency nor conflicting testimony about whether defendant’s trailer had a porch light renders defendant’s account so inconsistent and obviously fabricated to allow the jury to infer that defendant lied in order to *776“cover up the event causing [the victim’s] death,” 279 Or App at 767, or that he was conscious of responsibility for causing it.
Moreover, those slight inconsistencies hardly compare to the wildly inconsistent stories and blatant falsehoods perpetrated by the defendant in State v. Kader, 201 Or 300, 333, 270 P2d 160 (1954), cited by the majority, 279 Or App at 767. That case involved very different circumstances in which the window of time identified as the time of the victim’s death was narrow (about two-and-a-half hours), the manner of death was evident (asphyxiation), the defendant was present in the house when the victim died, and the defendant admitted to disposing of the victim’s body but told multiple, obviously fabricated versions of what happened in a short period of time.8 There, the defendant engaged in purposeful and patent obstruction very different from what is presented in this case, where the manner and time of the victim’s death is not known, where the inconsistencies in defendant’s testimony are minimal, and where defendant’s only other statements indicating a consciousness of guilt are that (1) he “didn’t know what to do” when told that “this would be the time” to provide “any information”; (2) he was “just not ready to” when asked “Why can’t you tell us what happened?”; (3) when asked if the day the victim disappeared was a “do-over day,” defendant replied, “Yes”; and (4) when asked whether he felt good about what happened to the victim, defendant replied, “No.” The most that a jury could reasonably infer from those statements is that defendant knew something about the circumstances of the victim’s disappearance, but the statements are insufficient to support an inference that defendant killed the victim.
Under our laws, the state has the burden to prove the essential elements of the crime beyond a reasonable doubt. Defendant does not have the burden of proving his innocence — innocence is presumed. If the burden of proof is to remain with the state, a defendant need not prove that he could not have committed the crime (though that sort of *777evidence is helpful), and though evidence that he could have committed the crime is necessary, it is not sufficient. The state’s burden is to provide an evidentiary basis for the jury to conclude, without resorting to speculation, that defendant did commit the crime, beyond a reasonable doubt, and the court’s task is to meaningfully engage the legal question of whether the state has done so. The evidence here, even when viewed in the light most favorable to the state and making reasonable inferences, fails to provide a reasonable jury with a sufficient basis to conclude, without resorting to speculation, that defendant caused the victim’s death beyond a reasonable doubt.
Accordingly, I dissent.
Sercombe, Duncan, and Egan, JJ., join in this dissent.

 Indeed, the victim’s boyfriend and his stepfather gave inconsistent statements about his encounters with the victim shortly before her disappearance, and an investigator testified that, shortly after the victim’s disappearance, a search dog twice alerted on the trunk end of a car belonging to an unknown person.


 Indeed, contrary to the majority’s assertion that it was reasonable to infer that the victim’s death was caused by a wound that could have been inflicted by the kind of instrumentalities that defendant possessed, 279 Or App at 767, the jury would have to speculate to conclude that the victim was killed by a knife at all. The state’s witnesses testified only that the victim’s death was a homicide and that blunt force trauma couldn’t be “excluded” as a possible method of her death, but really couldn’t say what happened to cause her death, given the lack of a murder weapon and the degraded state of her remains when they were found more than 11 years after her disappearance.


 Contrast the circumstances in this case with those of Krummacher, in which the uncommon properties of the bullets and firearm that killed the victims in that case and to which the defendant and her husband had access created an inference that the defendant, and not her husband (because the evidence indicated that he could not have killed the victims), was guilty of the murders. 269 Or at 140. That is, the forensic evidence in Krummacher suggested a known universe of persons responsible for killing the victims, for which, ultimately, only the defendant could have been responsible.


 An expert testified that DNA found on the duct tape which apparently had been wrapped around the victim’s body could not have belonged to defendant.


 The evidence of how long the victim’s remains had been in the location where they were discovered is testimony from an Oregon State Police forensic scientist who concluded that the victim’s remains had been there at least five years prior to their discovery in 2008. The victim disappeared in 1996, well before 2003.


 The state, at trial, certainly relied on a theory of sexual assault or romantic rejection as motive at trial. In asserting that “evidence of motive exists in this case,” the prosecutor explained in closing arguments that defendant “may have tried to sexually assault [the victim] and taken things too far or he may have attempted to make sexual advances towards her and been rebuffed and reacted violently.”


 According to the evidence, defendant had dropped out of school years before the victim disappeared, and eventually earned his GED sometime afterwards.


 The defendant in Kader pointed, in turn, to an unknown man, her other child, and her stepfather as the person responsible for committing the crime. 201 Or at 305-15.